                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                              *

                v.                                    *     Criminal No. GHJ-19-0340

ROBERT CARL DIIENNO                                   *

            *           *        *       *        *         *     *       *       *      *


MOTION TO SUPPRESS EVIDENCE SEIZED PURSUANT TO SEARCH WARRANTS,
       IN WARRANTLESS SEARCHES, AND DERIVATIVE EVIDENCE

       Mr. Robert DiIenno, through undersigned counsel, pursuant to Federal Rule of Criminal

Procedure 12(b)(3) hereby moves this Honorable Court to suppress any evidence seized in

violation of the Fourth Amendment to the United States Constitution. In support whereof, Mr.

DiIenno states the following:

       1.            Mr. DiIenno is charged with enticement to travel interstate for purposes of

prostitution, 18 U.S.C. § 2422(a).



                        Evidence Allegedly Seized Pursuant to Search Warrants

       2.            The government may seek to introduce at trial evidence allegedly seized pursuant

to certain search warrants. This motion applies to all such searches whether or not currently

known to Mr. DiIenno or specified herein, including without limitation the following searches:

      Search of a residence on Vanderbilt Way in Laurel, Maryland on July 7, 2017

      Additional search of the Vanderbilt Way residence on July 18, 2017

      Search of a residence whose address has been redacted in discovery materials on July 18,

       2017;


                                                      -1-
      Search of financial records from Bank of America on September 28, 2017

      Forensic searches of electronic devices described as (1) a Samsung cellular telephone with

       serial number ending -047/2; (2) an LG cellular telephone with serial number ending

       -1176; (3) a Microsoft Xbox 360 with serial number ending -2807; (4) a PNY memory card

       with serial number ending -624G; and (5) a Gateway laptop computer with serial number

       ending -0038; all occurring August 3, 2017

      Search of Facebook accounts on July 6, 2017

      Search of Facebook accounts on July 28, 2017

      Search of Facebook accounts on August 22, 2017

      Search of Gmail accounts on July 28, 2017

      Search of an LG cellular telephone with serial number ending -2594 on July 12, 2017

      Search of PayPal accounts on September 27, 2017

      Search of Venmo accounts on September 27, 2017

      Search of Wells Fargo accounts on September 28, 2017

      Second search of the LG cellular telephone with serial number ending -2594 on or after

       June 25, 2019.

       3.      It is herein asserted that the affidavits provided in support of the applications for the

search warrants failed to establish probable cause to permit the search and/or seizure authorized.

As such, the warrants should not have issued. The Fourth Amendment requires that no search

warrant shall issue without probable cause.        Probable cause means a “fair probability that

contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S.

213, 238 (1983). In evaluating the propriety of the warrant issued, this Court must determine


                                                 -2-
whether there is substantial evidence in the record to support the magistrate’s decision to issue the

warrant. Massachusetts v. Upton, 466 U.S. 727, 728 (1984). While this Court should pay “great

deference” to findings of probable cause, it does not mean that warrants should be upheld when

based on objectively unreasonable grounds for believing the warrant is valid. Gates, 462 U.S. at

236.

       4.      The “good faith” exception to the exclusionary rule noted in United States v. Leon,

468 U.S. 897 (1984), does not apply to these searches and seizures because the activity of law

enforcement in this case was objectively unreasonable. The “good faith” exception does not apply

in this case for one or more of the following reasons: 1) the search warrants were issued in reliance

on false statements or misleading omissions in the applications; 2) the magistrate acted as a

“rubber stamp” in approving the search warrants, rather than in “neutral and detached” fashion; 3)

the applications were legally insufficient for a determination of probable cause; and/or 4) the

applications were “so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable.” Id. at 914-923 (citations omitted). In essence, Leon’s “good

faith” exception is not applicable because “this is not a case of ‘objectively reasonable law

enforcement activity.’” United States v. Wilhelm, 80 F.3d 116, 123 (4th Cir. 1996).



                   Evidence Allegedly Seized During Warrantless Searches

       5.      The government may also seek to introduce evidence allegedly seized during

warrantless searches. This motion applies to all such searches whether or not currently known to

Mr. DiIenno or specified herein, including without limitation the following searches:

      Warrantless search of the Vanderbilt Way residence on June 1, 2017



                                                -3-
        Warrantless search of Mr. Dienno’s person and/or effects incident to his warrantless arrest

         on April 27, 2016

        Warrantless search of Mr. Dienno’s person and/or effects incident to his warrantless arrest

         on June 1, 2017

         6.     As the Supreme Court noted in Riley v. California: “Our cases have determined that

‘[w]here a search is undertaken by law enforcement officials to discover evidence of criminal

wrongdoing,... reasonableness generally requires the obtaining of a judicial warrant.’ Such a

warrant ensures that the inferences to support a search are ‘drawn by a neutral and detached

magistrate instead of being judged by the officer engaged in the often competitive enterprise of

ferreting out crime.’ In the absence of a warrant, a search is reasonable only if it falls within a

specific exception to the warrant requirement.” 134 S. Ct. 2473, 3482 (2014) (quoting Vernonia

School Dist. 47J v. Acton, 515 U.S. 646, 653 (1995), Johnson v. United States, 333 U.S. 10, 14

(1948); Kentucky v. King, 131 S.Ct. 1849, 1856-1857 (2011).)

         7.     To the extent the government may assert that Mr. DiIenno consented to any search,

the government bears the burden of establishing that such consent was knowingly and voluntarily

given and that the search did not exceed the scope of any valid consent. Bumper v. North

Carolina, 391 U.S. 543, 549 (1968); United States v. Digiovanni, 650 F.3d 498, 513 (4th Cir.

2011).

         8.     To the extent the government may assert that any search was incident to a lawful

warrantless arrest, the government bears the burden of establishing that probable cause existed for

such arrest. See Virginia v. Moore, 553 U.S. 164, 178 (2008) (“When officers have probable

cause to believe that a person has committed a crime in their presence, the Fourth Amendment



                                                 -4-
permits them to make an arrest, and to search the suspect in order to safeguard evidence and ensure

their own safety.” (Emphasis added.))



Additional Searches and Seizures, Derivative Evidence, Reservation of Right to Supplement

          9.     Any additional searches and seizures, whether pursuant to warrants or warrantless,

were also unreasonable and in violation of the Fourth Amendment.

          10.   All fruits of these unreasonable searches, including without limitation statements

and tangible evidence, should be suppressed pursuant to Wong Sun v. United States, 371 U.S. 471

(1963).

          11.    Because both discovery and investigation of this case are ongoing, the defense

reserves the right to supplement this motion, as well as to move for suppression of evidence based

on grounds not now discernible such as, but not limited to, rights under Franks v. Delaware, 438

U.S. 154 (1978).

          WHEREFORE, Mr. DiIenno requests that this Court grant an Order of Suppression on the

grounds alleged herein, in any supplemental memoranda, and any other grounds that may become

apparent upon a hearing on the motion.




                                                 -5-
                                            Respectfully submitted,

                                            JAMES WYDA
                                            Federal Public Defender

                                                         /s/
                                            DOUGLAS R. MILLER (Bar # 18309)
                                            Assistant Federal Public Defender
                                            6411 Ivy Lane, Suite 710
                                            Greenbelt, Maryland 20770-4510
                                            Phone: (301) 344-0600
                                            Fax: (301) 344-0019
                                            Email: douglas_miller@fd.org

                                 REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District of Maryland, a
hearing is requested on the defendant’s Motion.


                                                        /s/
                                            DOUGLAS R. MILLER
                                            Assistant Federal Public Defender




                                              -6-
